Citation Nr: 1228057	
Decision Date: 08/14/12    Archive Date: 08/21/12

DOCKET NO.  08-04 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana



THE ISSUE

Entitlement to service connection for asthma, to include as secondary to asbestos exposure.



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 



INTRODUCTION

The Veteran served on active duty from October 1986 to October 1989 and active guard/reserve (AGR) from February 1995 to March 1996 pursuant to 32 U.S.C.A. § 502(f); he was a member of the Indiana Army National Guard from October 1989 to June 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, denied service connection for asthma.  In December 2008, the Veteran testified at an RO hearing.  In October 2009, the Board remanded this matter for additional development, to include obtaining the Veteran's complete service records, particularly from his second period of service from 1995 to 1996; ensuring the development set out in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C regarding alleged asbestos exposure was conducted to the extent possible; and scheduling the Veteran for a VA examination to determine if his asthma is related to service, or if established that he had asbestos exposure during active duty, provide an opine as to whether his asthma is linked to asbestos exposure in service.  As VA did not undertake development to verify the Veteran's report of asbestos exposure in service, the Board concludes that there was not substantial compliance with the remand directives of October 2009.  Stegall v. West, 11 Vet. App. 268 (1998).

Thereafter, in September 2011, the Board again remanded this matter, to the RO via the Appeals Management Center (AMC), in Washington, D.C., for additional development to include, contacting the service department, or other appropriate authority, and requesting they verify whether the Veteran's duties in service could have potentially exposed him to asbestos; and if the Veteran was potentially exposed to asbestos during service, obtaining a supplemental VA opinion (from the prior VA examiner or other available examiner) to ascertain the likely etiology of the Veteran's asthma.  Although it does not appear that the AMC specifically requested verification of asbestos exposure, additional service personnel records for the Veteran were obtained.  Moreover, a VA supplemental opinion was obtained.  Thus, for reasons set forth below, the Board concludes that there was substantial compliance with the remand directives of October 2009.  Stegall v. West, supra.


FINDINGS OF FACT

1. The Veteran does not have any asbestos-related disease. 

2. The preponderance of the evidence of record is against a finding that the Veteran's asthma is related to a qualifying period of service or to his reported asbestos exposure. 


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by a qualifying period of military service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).



I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that any error in VCAA notice should be presumed prejudicial, and that VA bears the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the U.S. Supreme Court reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error rests with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.   Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2006 that fully addressed the notice elements and was sent prior to the initial RO decision in this matter.  This letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the June 2006, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to service treatment records (STRs), the record does contain STRs for the first period of active duty from October 1986 to October 1989, as well as for the Veteran's Indiana Army National Guard service from April 1996 to June 2006.  However, STRs for the Veteran's AGR service from February 1995 to March 1996 have yet to be associated with the claims folder.  In that regard, the record reflects that the RO and the AMC made attempts to obtain such records, but notification was received from the National Personnel Record Center (NPRC), in January 2010; from the Records Management Center (RMC) in St. Louis in September 2010; and from the Indianapolis Veterans Benefits Administration (VBA) in December 2010, that STRs for the Veteran's AGR service (from 1995 to 1996) were not available.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law  does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005). 

The record reflects that the Veteran underwent a VA examination in April 2011, and then in October 2011, a VA examiner provided a supplemental opinion in this matter.  The Board notes that both the April 2011 VA examination report and the October 2011 VA opinion included a review of the claims folder and a medical history from the Veteran.  In April 2011, the VA examiner basically issued a non-opinion, indicating that the issue of etiology of the Veteran's asthma could not be resolved without resorting to mere speculation.  In October 2011, however, examination findings, and a diagnosis and opinion, with supporting rationale were provided.  The October 2011 VA examination was therefore adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  It appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board concludes that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


II. Factual Background

STRs from the Veteran's period of active duty (October 1986 through October 1989) are negative for complaints of or findings of asthma or exposure to asbestos.  On the Veteran's enlistment examination in December 1985, his chest x-ray was negative, and on his report of medical history he responded "no" to having, or having had, asthma or shortness of breath.  In February 1986, he had a chest x-ray which revealed his lungs were clear, and the impression was negative chest examination.  In June 1989, on a report of medical history, prepared in conjunction with his ETS examination, the Veteran responded "no" to having, or having had, asthma or shortness of breath.  In June 1989, in conjunction with his ETS examination, he underwent a chest x-ray which was within normal limits.  

Additional service records for the Veteran, dated after his period of active duty, show that he enlisted in the Indiana Army National Guard (IARNG) and underwent an AGR enlistment examination for the IARNG in May 1993.  On a report of medical history, prepared in conjunction with his AGR enlistment examination, the Veteran responded "no" to having, or having had, asthma or shortness of breath.  At that time his lungs and chest were clinically evaluated as normal.  

Service personnel records (from the Veteran's service in the IARNG) include a memorandum dated in December 1997, regarding a medical evaluation for the Veteran's retention in the IARNG.  In a letter dated in January 1998, a private physician, Dr. Jetty, dated in January 1998, indicated that the Veteran had been treated for problems related to his breathing and tachycardia, and that the Veteran had some reactive airway problems related to his medications.  In a document dated in January 1998, prepared by the Veteran, regarding a medical evaluation for retention, he indicated that the problem with his lungs was a result of a side effect of medication he was taking to control his heart rate, and that the medication had since been changed by his cardiologist and he was back to normal.  He was apparently retained in the IARNG, although his records show that in February 1998, he was placed on a physical profile due to tachycardia.  

Private treatment records showed that in January 2000, the Veteran was noted to have a past medical history of restrictive airway disease, and presented with cold like symptoms.  He also reported having a episode, four to five days prior, where he was moving a couch and developed severe acute shortness of breath and radiating chest discomfort.  He reported that this had never occurred previously.  The assessment included nasal congestion and chest pain, and it was noted that his lung examination was completely benign.  In September 2001, the Veteran reported having a dry cough.  A review of his history showed no smoking, no asthma, and possible obstructive lung disease.  Examination showed that his chest was "clear".  The diagnosis was acute bronchitis.  An x-ray of the chest dated in February 2002 showed that the lungs and pleural spaces were clear.  The assessment was that there was elevation of the right hemidiaphragm, but there was no active pulmonary disease process.  In August 2003, the Veteran was seen for possible bronchitis and complaints of tightness in the chest, shortness of breath, and cough.  He was noted to have shortness of breath and wheezing without exertion.  The assessment was asthma exacerbation.  He was to be scheduled for PFTs (pulmonary function testing) to determine if it was truly asthma or another process.  It was noted that he had not had PFTs for several years.  In September 2003, pulmonary function studies showed a mild obstructive ventilator defect, and the low lung volumes which suggested possible restrictive ventilatory defect.  An x-ray of the chest dated in July 2004 showed that the lungs were clear, with no infiltrates or effusions, and his chest was negative for evidence of active pulmonary disease.  In July 2004, the Veteran complained of ongoing shortness of breath.  The assessment included reactive airways disease and dyspnea, and it was noted that the Veteran had been seen and diagnosed with asthmatic exacerbations on multiple occasions.  In October 2004, the Veteran was seen and the assessment was asthma exacerbation.  

Additional service records (from the Veteran's service in the IARNG) showed that in November 2005, the Veteran's medical problems included reactive airway disease.  In April 2006, the Veteran was notified that he no longer met the Army medical standards for retention based on his current medical condition of asthma.  The record reflects that the Veteran did not appeal this decision, and he was discharged from the Indiana Army National Guard shortly thereafter.  

On his application for compensation and/or pension (VA Form 21-526), received in June 2006, the Veteran claimed that with regard to his tachycardia and asthma, during the periods of active guard reserve tour from February 27, 1995 through March 31, 1996, he went through tremendous stress performing recruit duty, and also claimed his office contained a large bat population that exposed him to bat droppings and urine that contaminated his office.  He also claimed that with regard to his asthma, he had been exposed to asbestos and its removal at Logansport and Peru Armory, and also at South Field in the air traffic control building number 5.  

Received from the Veteran in May 2007 was a notice of disagreement (NOD) in which he claimed his asthma was a direct result of his military service.  He claimed he had never smoked his entire life, nor did his parents or immediate family, and that he was not diagnosed with asthma until he was exposed to second-hand smoke in service.  He also reported that in service he worked in numerous old office buildings that had severe mold problems.  He claimed he was never given an exit physical for any of his military service, and that had he ever been given a proper physical, all of his current medical conditions could have been properly documented and diagnosed by the military.  He claimed that he did not have asthma at the time of his enlistment in this U.S. Army, but that that he was separated from the military due to asthma. 

On his substantive appeal (VA Form 9) received in January 2008, the Veteran claimed that during his first three years of active duty, from October 1986 to October 1989, he was exposed daily to continuous second-hand smoke in a small office, and was exposed to fumes from tanks, and extreme dust and dirt during field training.  He indicated that second-hand smoke was a major cause of asthma in adults, and that prior to the military, he did not have asthma, had never smoked, and lived in a smoke free home.  He claimed that during his first seven years in the National Guard, he was exposed to smoke during training, and that he never received a physical when he left the Army or ended his "32 AGR service" in the National Guard.  He claimed that towards the end of his title 32 AGR service, he started having problems running and would feel dizzy and very short of breath, and that he was in a recruiter position.  He claimed that his supervisor rushed him through Fort Knox without scheduling him for an exit physical, and that his asthma kept getting worse because he had no idea what was wrong with him.  He claimed that during his recruiting duty, he was exposed daily to second-hand smoke and during training, meetings, and in vehicles he was exposed to second-hand smoke.  He indicated that in June 2006, he was discharged from the National Guard because of his asthma, and claimed that if he had not been in the military, he would not have asthma.  

Private treatment records showed that in March 2008, he was seen for a cough, and the assessment was reactive airways disease.  Thereafter, in February 2009, he underwent a chest x-ray which showed no change from previous studies and no active chest disease.  Also, no significant pulmonary pathology was identified; there was no pulmonary mass or pleural effusion present; and there was minimal pleural thickening laterally on the right, which was stable compared to prior x-rays.  In February 2009, he was treated for an asthma exacerbation.  In March 2009, the assessment was asthma, which was noted to occur almost exclusively at night.

Received in January 2010 was a statement from S.T., who indicated she had known the Veteran since 1999, and that he had breathing problems since then, which had worsened.  Also received was a statement from the Veteran's mother, J.M.T., who reported that the Veteran had no breathing problems prior to entering the military, and that when she visited the Veteran while he was at Fort Riley he would reek of smoke and reported that the people around him were always smoking.  J.M.T. also claimed that the Veteran had complained of asbestos being removed while he was working as a recruiter in Indiana.  

In a statement dated in January 2010, the Veteran reported that before he joined the Army in October 1986, he was in perfect health.  He claimed that while stationed at Fort Riley from February 1987 to October 1989, he worked in a small office that allowed smoking and each day he came home smelling like smoke.  He claimed that his field training conditions involved dust so bad that sometimes he could not see anything and after he got out of the field he coughed up "black stuff" for weeks.  After serving in the Army, he joined the National Guard, and during this time he reportedly was exposed to asbestos from multiple buildings including at Logansport Armory; in Peru, Indiana; in Attica, Indiana; in Boswell, Indiana; and at Stout Field at the airport traffic control tower building.  He claimed that the building at Stout Field was closed down due to it not being safe.  He claimed that "[d]uring the end of [his] last active duty period as a Recruiter with the Indiana National Guard [he] started to have breathing and heart problems".  He claimed he was having trouble running and was forced out of recruiting without being given a physical and was sent to Fort Knox and told to get outprocessed as quick as possible in order to go back to his civilian job with the National Guard.  He indicated that Dr. Gemma was the first doctor that started running tests on him and was the first to figure out he had severe breathing problems and restrictive airway disease.  

With regard to the missing STRs, in January 2010, the NPRC, after being asked to provide additional STRs, specifically from 1995 to 1996, advised that there were no STRs for the Veteran at their location.  In September 2010, the RMC, after being asked to provide additional STRs, specifically from 1995 to 1996, advised that there were no further records found for the Veteran.  In December 2010, the Indianapolis VBA advised that there were no STRs for the Veteran in their file.  

In March 2011, the Veteran sent a letter to a U.S. Senator, advising that his asthma came up while he was serving in the Indiana Army National Guard, but that no one could say on which date this first condition occurred.  He claimed he lost his military job in the National Guard and his civilian GS-9 position with the National Guard due to his asthma.  He maintained his asthma occurred while he was serving on active duty, and that he was never given "an exit physical on Active Duty Army National Guard" presumably referring to his AGR service from February 1995 to March 1996.  He further indicated that there were no records to find because he was never given a physical, and that this condition was already occurring during the end of his active duty service as he was having problems breathing then.  

On VA examination in April 2011, the Veteran reported his shortness of breath had an onset in 1996, and was initially associated with exercise, but indicated that now weather precipitated shortness of air.  A chest x-ray showed clear lungs, granulomas, sharp sulci, and eventration of the right anterior diaphragm.  The diagnosis was asthma, and the associated problem was shortness of breath.  With regard to the question of whether the Veteran's asthma was due to or a result of service, the examiner could not resolve this issue without resort to mere speculation.  The examiner's rationale was that the Veteran had radiographic evidence of an eventration of the right anterior diaphragm, which was an anatomical abnormality which may be either congenital or acquired.  The examiner indicated that shortness of air had been noted in the literature as one of the symptoms that adults present with when they have symptomatic eventration.  The examiner indicated that the Veteran had adult-onset asthma, which was generally associated with other conditions and not from primary reactive lung disease, and, therefore, the examiner could not resolve this issue without resorting to mere speculation.   

On an October 2011 Disability Benefits Questionnaire (DBQ) examination, it was noted that the requested opinion was whether the diagnosis of asthma was related to in-service asbestos exposure.  The examiner checked the following statement as most closely approximating the etiology of the claimed condition:  the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale portion, the examiner indicated that exposure to asbestos can result in pulmonary disorders including asbestosis, pleural disease, and malignancies; that exposure to asbestos results in an inflammatory reaction; and that over time the individual can experience exertional dyspnea, which was a common report.  The examiner noted that the Veteran did report exertional dyspnea, but also reported dyspnea at rest, and that the symptoms of asthma such as cough and wheezing are unusual.  The examiner indicated that over time individuals who had been exposed to asbestos can develop pleural effusions which were evident on a chest x-ray, and that the physical findings included inspiratory crackles, but that these were not present on the Veteran's physical examination.  The examiner noted that pleural involvement was the central feature of asbestos exposure, and that the Veteran's chest x-ray did not reveal these findings or any other asbestos associated condition.  The examiner also noted that a PFT (pulmonary function test) was ordered following the VA examination in April, but that the Veteran did not report on the scheduled test date.  The examiner concluded that the results of the history, physical examination, and x-rays taken at the time of the April VA examination were not consistent with asbestosis, and that, therefore, it was less likely than not that the Veteran's currently diagnosed asthma was related to a qualifying period of service, including asbestos exposure.  


III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

A "veteran" is defined as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Active service includes (1) active duty, (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty, and (3) any period of inactive duty training (INACDUTRA) during which an individual was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 C.F.R. § 3.6(a).  In other words, service connection is available for injuries and/or diseases incurred during active duty or ACDUTRA, but (except for the exceptions listed) only for injuries, and not diseases, sustained on INACDUTRA.  Brooks v. Brown, 5 Vet. App. 484 (1994). 

ACDUTRA is defined, as full-time duty in the Armed Forces performed by Reserves for training purposes or full-time duty performed for training purposes by members of the National Guard of any State.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA is generally duty (other than full-time duty) prescribed for the Reserves, or duty performed by a member of the National Guard of any state (other than full-time duty).  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Annual training is an example of ACDUTRA, while weekend drills are INACDUTRA.  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991). 

VA's Adjudication Procedure Manual, M21-1R, Part III, subpart ii, 6.3.c., notes that full-time National Guard service is considered ACDUTRA under 38 U.S.C.A. § 101(22)(C) if performed under 32 U.S.C. §§ 316, 502, 503, 504, or 505.  This is so whether the individual is performing operational duty or undergoing training.  The section notes that operational duty includes AGR and active duty support (ADS), which apply to Guard personnel as well as to Reservists serving in these capacities.  An additional note reflects that, since 1964, National Guard members have been assigned to full-time operational duty under 32 U.S.C. § 502(f) to provide full-time support to Guard components even though they are not activated.  It appears from the record that the Veteran's service from February 1995 to March 1996 was performed in accordance with 32 U.S.C. § 502(f) and has been identified as AGR service.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

VA has issued a circular on asbestos-related diseases.  DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  The information and instructions from the DVB Circular have been included in the VA Adjudication Procedure Manual, M21-1 (M21- 1), Part VI, 7.21.  The guidelines provide that the latency period varies from 10 to 45 years or more between first exposure and development of the disease.  Also of significance is that an asbestos-related disease can develop from brief exposure to asbestos or from being a bystander.  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  See M21-1, part VI, para. 7.21(a)(1).  These provisions are not substantive, but must be considered by the Board in adjudicating asbestos related claims.  VAOPGCPREC 4-2000 (2000); 65 Fed. Reg. 33,422 (2000). 

The Veteran essentially contends his asthma is related to his military service.  He has contended that his asthma had an onset during a period of AGR service from February 1995 to March 1996.  While he has alternatively claimed his asthma was caused by exposure to second-hand smoke, dust, and mold, he has more recently maintained that he has asthma as a result of asbestos exposure during active service.  Specifically, he reported he was exposed to asbestos from various building he worked in during service - including while he was at Logansport Armory; in Peru, Indiana; and also in Airport Tower Building Number 5, at Stout Field in Indianapolis.  He claimed that the building at Stout Field contained asbestos and mold that he was exposed to, and claimed the building had been shut down for two years in order to address the asbestos and mold problems.  

The Court has held that a veteran is competent to testify as to the facts of his asbestos exposure and it is up to the Board to weigh the credibility of that testimony.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The Board has no reason at this point to question the credibility of the Veteran's contentions regarding in-service exposure to asbestos, and there is no evidence contradicting his assertions of exposure.  Thus, based on this evidence and the record, the Board finds that the Veteran's reported exposure to asbestos during service is plausible. 

Service treatment records (STRs) from the Veteran's first period of active duty (1986 through 1989) are completely silent as to any complaints of or treatment for asthma or exposure to asbestos, and are negative for findings of asbestosis or any other asbestos-related disability.  Service personnel records also do not suggest or otherwise show that the Veteran was exposed to asbestos in service.  The Board acknowledges that STRs are not available for the Veteran's service from February 1995 to March 1996.  While the Veteran has essentially asserted that his breathing problems and asthma had an onset during this period of service, he has also indicated that he did not undergo an exit/separation physical after this period of service.  Although these STRs from 1995 through 1996 have been deemed unavailable, there are service and medical records dated prior to and subsequent to this period of service that are instructive.  In this regard, these records show that the Veteran's respiratory issues apparently started in the late 1990s, during his service in the IARNG (rather than during a period of active duty service or AGR service), because in 1993, at the time of an AGR enlistment examination in the IARNG, he denied having asthma or shortness of breath.  Then in 1998 he was found to have reactive airway disease - albeit linked to medication he took for cardiac problems.  In September 2001, he reported no history of asthma, but then in August 2003 he was treated for asthma exacerbation.  Thus, while some breathing difficulties had an onset apparently in 1998, his asthma apparently had an onset at some point after 2001, as shown by the private treatment records dated from 1998 through 2006, and the fact that he was finally discharged from the IARNG in 2006 due to his asthma.  However, even if the Board were to concede for the purpose of the present decision that his exposure to asbestos during service is plausible, see McGinty v. Brown, 4 Vet. App. 42  (1993), for reasons explained below the claim must still be denied. 

First, the Board notes that the VA examiner in October 2011 opined that the Veteran's asthma was less likely than not incurred in or caused by service.  The examiner basically explained that exposure to asbestos results in an inflammatory reaction, and pulmonary disorders including asbestosis, pleural disease, and malignancies.  The examiner basically noted that pleural involvement was the central feature of asbestos exposure, and that the Veteran's chest x-ray did not reveal these findings or any other asbestos associated condition.  The examiner concluded that the results of the history, physical examination, and x-rays taken in April 2011 were not consistent with asbestosis, and that, therefore, it was less likely than not that the Veteran's currently diagnosed asthma was related to a qualifying period of service, including asbestos exposure.  There is no competent medical evidence, of record, to the contrary.  

The Board acknowledges that the Veteran has submitted private medical evidence showing treatment for bronchitis, reactive airway disease, and asthma on several occasions in the past.  However, bronchitis, reactive airway disease, and asthma, are not recognized as disorders resulting from asbestos exposure, and there was no suggestion that he had asbestosis or any other disease related to asbestos exposure, as reiterated by the VA examiner in October 2011.  Rather, the Veteran has himself asserted that his asthma is due to his asbestos exposure.  As the record does not reflect that the Veteran possesses a recognized degree of medical knowledge, his own opinions on medical diagnoses or causation are not competent.  Espiritu v. Derwinski, supra.  The Board is cognizant of the fact that the Veteran feels he has symptoms and/or a medical disorder due to exposure to asbestos during his service.  As noted above, it is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau; Buchanan, supra.  Here, if the Veteran had an ongoing respiratory condition from service to the present which was symptomatic, he would certainly be competent to report his symptoms.  However, the Board does not believe that a respiratory disorder such as asthma, as contrasted with symptoms of breathing difficulties, is subject to lay diagnosis.  The Board finds no basis for concluding that a lay person would be capable of discerning what disorder his breathing/lung difficulties represented and the probable etiology of any such difficulties, in the absence of specialized training.  And in that regard, the Veteran has not established any specialized training or such qualifications. 

As noted above, the available STRs show no complaint of or treatment for asthma during active service, and the Veteran has not reported otherwise.  Thus, the question becomes whether there is competent evidence that asthma is otherwise related to service to include any period of ACDUTRA.  In this regard, the Veteran asserts that the onset of his asthma was toward the end of his AGR service between February 1995 and March 1996; he has not asserted that the onset was during a subsequent period of ACDUTRA.  The competent evidence of record however, shows that this condition was first noted in a medical record dated in 2003, approximately 7 years after the Veteran's active duty service, and no medical professional has indicated that the Veteran's asthma is related to asbestos exposure or otherwise related to a qualifying period of service.  As a result, the Board finds that the preponderance of the evidence establishes that the Veteran does not currently have an asbestos-related disability and that his asthma may not be causally related to asbestos exposure in service, or otherwise to his periods of qualifying military service.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for asthma must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for asthma, to include as secondary to asbestos exposure, is denied.


____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


